Bockes, J.
The opinion of Hr. justice Westbrooe, giving the grounds of his decision of this case on the trial, is satisfactory, except as to the provisions in the policy relating to the title of the assured to the property covered by it.
The non-payment of the premium charged as a ground for the avoidance of the policy was unquestionably waived by the company.
The waiver, although by parol, was effectual (Van Schoick agt. Niagara Fire Ins. Co., 68 N. Y., 434, and cases there cited). ISTor was the action barred by reason of the clause in *224the policy providing for a reference or arbitration. There was no difference of opinion between the parties as to the amount of the loss or damage ; but the defendant denied liability in toto. The policy did not provide for a reference or arbitration to determine simply and only a right of recovery; but the provisions applied to a case where there was a difference of opinion between the parties as to the amount of loss or damage occasioned by the fire. As to the binding force of stipulations for references and arbitrations contained in contracts, see the following cases: Haggart agt. Morgan (5 N. Y., 422); Benise agt. Paige (1 Keyes, 87); Hunt agt. Litchfield (39 N. Y., 377); Greeson agt. Keteltas (17 N. Y., 49); Gibbs agt. The Con. Ins. Co. (20 N. Y. Sup. Ct. [13 Hun], 611-14).
Nor was the action prematurely brought because commenced before the expiration of sixty days from the furnishing of the proofs of loss. The proofs were furnished April. sixteenth and the action was commenced September sixth, thereafter. Thus it seems that more than sixty days have elapsed after the proofs were furnished before the action was commenced. The paper served in August was made and served to verify the fact that the original proofs were authorized and sanctioned by the assured; the proofs having been made out and verified by an agent of the latter. This paper added nothing to the proofs previously furnished to the company as regards the property destroyed, its ownership, value, or the origin of the fire. The proofs of loss were well furnished April sixteenth. Besides, this question was not in issue on the pleadings.
It is also urged that no proof of damages was given at the trial. It was not denied that the property covered by the policy was injured or destroyed by fire April first, and the defendants put in evidence the proofs of loss, also the agreement between Lasher, Sahler & Lounsbery, in which papers the value of the property destroyed was estimated at*a sum far exceeding the amount of insurance specified in the policy. *225This evidence, put in by the company, was at least prima facie proof of damages exceeding the amount claimed, and no countervailing proof was offered. But the motion for a nonsuit on this ground was, as stated in the case, because the plaintiff had not proved “ any damages.” That the property insured had been destroyed by fire during the life of the policy was undisputed—indeed, was not denied in the answer — so this stood admitted on the pleadings; some damages, therefore, were admitted, and it was not consequently good ground of nonsuit that the plaintiff had not proved “ any damages.” The objection that Mrs. Lasher was improperly joined as plaintiff in the action was properly overruled. Independently of the question whether this objection was not waived by the omission to raise it by demurrer or answer (Code, secs. 144, 148), the complaint and proceedings show that Mrs. Lasher was a proper party to the action. According to the complaint she was certainly a proper party, if not a necessary party, for the contract of assurance was made with her, and the recovery would be by her—the sum recovered to be paid to the other plaintiffs as their interests might appear. So, too, after the evidence was in, the action was still her action, the other plaintiffs obtaining their rights through her recovery. Mrs. Lasher and the other plaintiffs had an interest in the suit, and all as plaintiffs. How the recovery was to be divided or disposed of between the plaintiffs was of no moment to the defendant.
The action was maintainable by all the plaintiffs jointly, as they were all interested as plaintiffs in the prosecution of the action upon the contract. The controlling issues in the case on the pleadings related to matters between Mrs. Lasher and the defendant, and went directly to her right of recovery; and a failure to establish a right of action in her would defeat all right of action in the other plaintiffs, as they claimed through or under her. As was said in Grosvenor agt. The Alt. Fire Ins. Co. (17 N. Y., 391), “ the assured must sustain the loss for which the insurers were liable before the party *226appointed to receive the money would have a right to claim .it.” It is there said that “ it is the damage sustained by the ' party insured and not by the party appointed to receive payment that is recoverable from the insurers ” (See, also, Fink agt. Hamp. Ins. Co., 45 Barb., 384; Cone agt. The Niagara Fire Ins. Co., 60 N. Y., 619).
It is not necessary here to consider the question whether the parties named as payees in the policy might not alone .maintain the action in cases like this in hand.
The question is whether the assured and his appointed payees may not join in the action. Certainly all of them have an interest in the recovery claimed. This should give .the right of action to them jointly in case they so elect to join. It was held in Cone’s case (supra) that the defendant could make no inquiry into the state of the accounts between the assured and the payees appointed in the policy. As between the assured and her appointed payees, the latter could have from the recovery only to the extent of their interest.
■But with the division of the recovery the defendant has no concern. The issues in the case are made between the plaintiffs on the one side and the defendant on the other. The motion to dismiss the complaint as to Mrs. Lasher was properly denied. The above suggestions, as well as the authorities cited, apply to and sustain the ruling on' the motion to dismiss the complaint as to Sahler & Lounsbery. The motion was properly denied as to them.
We are now brought to the formidable difficulty in the way of a recovery in the action. It is provided in the policy that, “ if the interest of the assured in the property, whether as owner, trustee, consignee, factor, agent, mortgagee, lessee ■or otherwise, be not truly stated in this policy, then this policy ■shall be void,” and also that “if the interest of assured in the property be any other (than the entire, unconditional and sole ^ownership of the property for the use and benefit of the said ¡assured), it must be so represented to the company, and so *227expressed .in the written part of the policy, otherwise the policy shall be void.”
How the interest of Mrs. Lasher, the assured, in the policy was not truly stated in the policy. The property was designated in the policy as “ her propertyyet the title to it was in Sahler & Lounsbery.
Mrs. Lasher was in possession of the property under a contract with Sahler & Lounsbery for its purchase; but it was expressly provided in the contract between them that the title should not pass to Mrs. Lasher, but should remain and continue in Sahler & Lounsbery, until the contract price (§19,286.35) was fully paid, and it appears that she had paid at the time of the loss about $5,000 of the contract price, leaving then unpaid of the same about $17,000.
Thus Mrs. Lasher had but an equitable interest in the property, the legal title being in Sahler & Lounsbery.
By the terms of the policy her interest should have been so stated to render the insurance contract valid.
The provision is, that if her interest in the property “ whether as owner, trustee, * * * or otherwise,” should not be “ truly stated ” in the policy, then that it should be void.
There is no statement in the policy indicating that her interest in the property was a mere equity; and that the legal title thereto was in another or others, as was the fact. Her interest was not, therefore, “ truly stated ” in the policy. This is not a case of fraud in the representation of the title of the assured to the property. Had it been so, the statement in the policy, that the insurance was “ on her ” property, would have been sufficient, in the absence of all fraud, to support a recovery on her equitable title. One having an equitable title to property has an insurable interest in it, and in the absence of fraud or of an express warranty as to title, the property would be well described in a policy in general terms as “her property.” Such statement of title, unless made the basis of contract constituting a warranty, would be treated as *228a representation, and would not prejudice the rights of the assured, unless in some way material to the risk, untrue and not made in good faith (Owens agt. Holl. Pur. Ins. Co., 56 N. Y., 565 ; Dolen agt. The Farmers' Joint Stock Ins. Co., 5 Lans., 275).
But this is a case of express contract between the assured and the insurer declaring in what case the policy should be inoperative and void.
The parties stipulated for themselves, and the stipulation not being unlawful, bound them to its terms; they agreed "that in case the interest of the assured in the property should not be “ truly stated ” in the policy, then that the contract of insurance should be void. The provision was a lawful one and was binding. The interest of the assured was not truly stated in the policy, hence it was void by the expressed stipulation of the parties to it.
The learned judge found that Fredenburgh was the authorized agent of the company to deliver the policy and collect the premium, and that he knew the real interest of the several parties plaintiffs in the insured property. If the facts were well found it might be maintained that there was a waiver of the condition contained in the policy above considered, in which case the recovery could be upheld ( Van Schoick agt. Niag. Fire Ins., Co., 68 N. Y., 434; Bodine agt. Exch. Fire Ins. Co.,, 51 N. Y., 117; Davis agt. The Lamar Ins. Co., MS. opinion, 3d Dep., May Term, 1879).
But there is no proof that Fredenburg was informed or had knowledge of the true state of the title to the property when the insurance was affected and the policy delivered. That he had before procured insurances upon the property ■did not prove knowledge in him of the true state of the title when this policy was issued. Mor did the policy itself wherein payees were appointed to receive the money in case of loss or ■damage, as their interest might appear, show knowledge in the agent or company of the true condition of Mrs. Lasher’s title to the property; such statement or provision in the policy *229would not of itself operate as a waiver of the conditions or estop the company from insisting on its breach as a bar to the recovery therein (Grosvenor agt. The At. Ins. Co., 17 N. Y, 391; Bidwell agt. North Ins., Co., 19 N. Y., 179; Ripley agt. Ætna Ins. Co., 30 N. Y., 136 ; Noyes agt. Hartf. Ins. Co., 54 N. Y., 668; Van Schoick agt. Niag. F. Ins. Co., 68 N. Y, 434; Pitney agt. Glen’s Falls Ins. Co., 65 N. Y., 6).
There was no express waiver in the policy, nor were any facts proved outside the policy on which to found either a waiver or an estoppel. The agreement of the parties, therefore, that the policy should be void in case the interest of the assured in the policy should not be truly stated therein remained in full force and vigor.
The judgment must be reversed.
Judgment reversed, new trial granted, costs to abide the event.